Mr. Justice Duell
delivered the opinion of the Court:
It is insisted upon the part of the appellees that there is no sufficient transcript of any record upon which this court can base any decision upon the merits. Counsel assert that, as it is necessary that the “bill of review must be founded on some error apparent upon the bill, answer, and other pleadings and decree,” it is necessary that the bill of review should contain them, or in some manner set forth and make them a part of the bill. This is undoubtedly correct. While the evidence cannot be reviewed, yet the facts set forth in the pleadings and decree must be stated, for otherwise it would be impossible to discover upon what the decision of the court in the original proceedings was based. Whiting v. Bank of United States, 13 Pet. 6, 10 L. ed. 33; Putnam v. Day, 22 Wall. 60, 22 L. ed. 764; Buffington v. Harvey, 95 U. S. 99, 24 L. ed. 381.
*170In the case at bar there is nothing before us, as has been stated, save the bill of review, demurrer, and decree, and these do not disclose sufficient facts which form a basis for any ruling upon the points urged by the appellant. The first point which he presents is a statement that a judgment is not an enforceable lien at law against an equitable estate under the Code. So far as the record discloses, this question is not presented. Nowhere does it appear that appellee, Lingley, has any equitable estate sought to be reached. We are not at liberty to infer that the original proceeding, sought to be reviewed by the bill of review, presented any such question. Whether a judgment is a lien, enforceable only by a bill in equity against an equitable estate under our Code, being the second question presented by appellant, necessarily can no more he passed upon' by us, under the record herein, than can the question first presented.
For the same reason, we are not at liberty to answer appellant’s third contention that, as between two judgment creditors of a common debtor, having only an equitable estate to respond thereto, the creditor who first files his bill in equity to enforce the lien acquires thereby priority over the other. The record discloses that there are two judgment creditors and a common debtor, but nowhere does it appear that that debtor has any equitable estate.
As there is nothing in the record which affords a basis for any of the appellant’s contentions, and as the court below, so far as the record discloses, could not have come to any different decision than it did, it follows that the decree appealed from' should be, and it therefore is, affirmed, with costs.

Affirmed.

A motion by the appellant to vacate the decree of affirmance was overruled May 13, 1906.